DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Quecan on 3/10/2021.
The application has been amended as follows: 
Amend --Claim 1-- as below:
	(Currently Amended) A method comprising:
receiving a plurality of calibration signals;
generating a second-order set for a plurality of ordered sets based at least in part on multiplying each calibration signal of the plurality with another calibration signal of the plurality of calibration signals;
allocating the second-order set to a second-order neuron of a neuron calculator; and calculating a plurality of signals at the neuron calculator with the
second-ordered neuron wherein calculating the plurality of signals at the neuron calculator comprises:

combining, at at least a portion of a plurality of multiplication/accumulation processing units of the second-ordered neuron, first and intermediate signals; and
combining, at at least another portion of a plurality of multiplication/accumulation processing units of the second-ordered neuron, the plurality
of intermediate signals with the second-order set to generate a plurality of output signals.

	Amend --Claim 10-- as below:		
10.	(Currently Amended) A method comprising:
generating a kth-order set for a plurality of ordered sets based at least in part on multiplying each calibration signal of a plurality of calibration signals with at least another calibration signal of the plurality of calibration signals, wherein k represents a number of the plurality of calibration signals that are selected;
allocating the kth-order set to a kth-ordered neuron of a neural network; and calculating a plurality of signals at the neural network with the
kth-ordered neuron, wherein calculating the plurality of signals at the neuron neural network with the kth-ordered neuron comprises:
combining, at at least a portion of a plurality of multiplication/accumulation processing units of the kth-ordered neuron, a plurality of signals with the kth-order set to generate a plurality of intermediate signals; and
combining, at at least another portion of a plurality of multiplication/accumulation processing units of the kth-ordered neuron, the plurality of
intermediate signals with the kth-ordered set to generate a plurality of output signals.


	Replace --Claim 11-- as below:

11. (Original) The method of claim 10, wherein the kth-order set comprises product values based on combinations of at least one calibration signal and another calibration signal multiplied with itself k-l times, wherein l corresponds to each output of each neuron.

	Amend –Claim 13-- as below:
calculating the plurality of signals at the neuron neural network with the kth-ordered neuron comprises:
obtaining a plurality of radio frequency (RF) signals from a respective antenna of a plurality of antennas; and
mixing, at the kth-ordered neuron, the kth-order set and connection weights with the plurality of RF signals as the plurality of signals to generate the plurality of output signals.


	Amend --Claim 16 -- as below:

16. (Currently amended) An apparatus comprising:

a first receiver configured to process a first radio frequency (RF) signal; a second receiver configured to process a second RF signal; and a processing unit coupled to the first receiver and the second receiver and configured to
receive a first input signal based on the first RF signal and a second input signal based on the second RF signal, the processing unit configured to calculate a plurality of ordered sets and a plurality of connection weights to generate a plurality of output signals, wherein the processing unit comprises a plurality of multiplication/accumulation processing units and a plurality of memory look-up units, wherein the processing unit further comprises a non-transitory computer readable media encoded with executable instructions which, when executed by the at least one processing unit, is configured to cause the apparatus to perform operations comprising:
combining, at at least a portion of the plurality of multiplication/accumulation processing units, the first and second input signals with the plurality of ordered sets to generate a plurality of intermediate signals; and
combining, at at least another portion of the plurality of multiplication/accumulation processing units, the plurality of intermediate signals with the
plurality of ordered sets to generate the plurality of output signals.

19. (Cancelled)

Amend --Claim 20 -- as below:
20. (Currently Amended) The apparatus of 
further comprising: obtaining, from at least a portion of the plurality of memory look-up units,
the plurality of ordered sets.

Allowable Subject Matter
3.	Claims 1-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, fail to explicitly disclose receiving a plurality of calibration signals; generating a second-order set for a plurality of ordered sets based at least in part on multiplying each calibration signal of the plurality with another calibration signal of the plurality of calibration signals; allocating the second-order set to a second-order neuron of a neuron calculator; and calculating a plurality of signals at the neuron calculator with the second-ordered neuron wherein processing calculating the plurality of signals at the neuron calculator comprises: combining, at at least a portion of a plurality of multiplication/accumulation processing units of the second-ordered neuron, first and second signals of the plurality of signals with the second-order set to generate a plurality of intermediate signals; and combining, at at least another portion of a plurality of multiplication/accumulation processing units of the second-ordered neuron, the plurality of intermediate signals with the second-order set to generate a plurality of output signals, as amended, render the claim 1 allowable over prior arts.

The closest prior art does not explicitly disclose an apparatus comprising: a first receiver configured to process a first radio frequency (RF) signal; a second receiver configured to process a second RF signal; and a processing unit coupled to the first receiver and the second receiver and configured to receive a first input signal based on the first RF signal and a second input signal based on the second RF signal, the processing unit configured to calculate a plurality of ordered sets and a plurality of connection weights to generate a plurality of output signals, wherein the processing unit comprises a plurality of multiplication/accumulation processing units and a plurality of memory look-up units, wherein the processing unit further comprises a non-transitory computer readable media encoded with executable instructions which, when executed by the at least one processing unit, is configured to cause the apparatus to perform operations comprising: combining, at at least a portion of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/10/2021